DETAILED ACTION
Request for reconsideration of the application filed on 05/09/2022, is acknowledged.  No amendment was made to the claims.  Claims 1-6 and 10-14 are pending in the application and are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krizman et al. (WO 2015/103645, IDS) (Krizman) in view of Mascarell et al. (EP 2821076, IDS) (Mascarell).
Regarding claim 1, Krizman teaches an assay comprising:
(1) contacting a biological sample with at least one proteolytic enzyme to produce at least one peptide fragment of the protein present in the biological sample (Table 1, page 5, lines 29-30, page 8, lines 14-17), wherein the at least one peptide fragment comprises at least one special sequences (Table 1) of the target protein (Table 1, page 8, line 14-17); and
(2) performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one peptide fragment, wherein the abundance of the at least the peptide fragment determines the concentration of the target protein in the biological sample (Table 1, page 5, lines 30-32, page 8, lines 14-17).
Krizman is silent that the target protein is C1q. The underlying objective technical problem can be seen as providing alternative target protein for the analysis.  Mascarell teaches that protein C1q is used for treating allergy and/or for asthma (par [0001]). C1q can present in serum (par [0070]). And C1q can be proteolytically digested to produce at least one peptide fragment (par 0072]); and be analyzed by mass spectrometry to determine the presence of the protein in the biological sample (par [0072]). Krizman teaches that “SRM/MRM assay(s) can be used to detect the presence and measure relative or absolute quantitative levels of one or more of the specific peptides derived from cleavage of the protein, and thereby provide a means of measuring the total amount of the protein in a given protein preparation obtained from a biological sample by mass spectrometry. All, or a portion of all, of the available peptides from those proteins can also be analyzed simultaneously in a single SRM/MRM assay or can be analyzed in any combination of individual SRM/MRM assays. Each of the peptides allows measurement of the total amount of the protein in a given protein preparation obtained from a biological sample by mass spectrometry” (page 2, lines 4-11). Krizman further teaches that “Results from the SRM/MRM assay(s) can be used to correlate accurate and precise quantitative levels of any or all of these proteins, in addition to accurate and precise quantitative levels of potential isoforms of these proteins, within specific tissue samples (e.g., cancer tissue sample) of a patient or subject from whom the tissue (biological sample) was collected and preserved. This not only provides diagnostic information about the cancer, but also permits a physician or other medical professional to determine appropriate therapy for the patient or subject. Such an assay that provides diagnostically and therapeutically important information about levels of protein expression in a diseased tissue or in another patient/subject sample is termed a companion diagnostic assay” (page 2, lines 29-36). Thus, at time before the filing it would have been obvious to one of ordinary skill in the art to apply Krizman’s SRM-MS assay on C1q, in order to determine the concentration of C1q in the biological sample. The result is predictable.
The phrase “wherein the at least one peptide fragment comprises at least one of SLGFCDTTNK (SEO ID NO: 26) and/or QTHQPPAPNSLIR (SEO ID NO: 36)” merely describes an intended result of the proteolytic enzyme digestion, and does not further limit the process, therefore, carries no weight in patentability determination.
SLGFCDTTNK (SEQ ID NO: 26) and QTHQPPAPNSLIR (SEQ IDNO: 36), are inherent sequence of protein C1q. It is defined by the natural sequence of C1q and the proteolytic enzyme. Because trypsin cleaves predominantly at the carboxyl termini of arginine and lysine residues, the cited sequences indicate that they are the enzymatic digesting product by trypsin. Trypsin is the most commonly used proteolytic enzyme in the art of protein analysis. The instant specification also admits that “The at least one proteolytic enzyme can be trypsin” (par [0019]).  Mascarell teaches that the biological sample is digested by trypsin (par [0074]). Krizman also teaches that the biological sample is digested by trypsin (page 7, lines 11-13). Therefore, when applying trypsin to a biological sample that contains protein C1q, the peptide fragment of the protein C1q would inherently comprises at least one of SLGFCDTTNK (SEQ ID NO: 26) and/or QTHQPPAPNSLIR (SEQIDNO: 36). Therefore, if the biological sample contains C1q, the trypsin digested protein C1q would inherently comprise at least one of peptide fragment SLGFCDTTNK (SEO ID NO: 26) and/or QTHQPPAPNSLIR (SEO ID NO: 36), regardless what target protein is intended for the analysis.
Krizman teaches performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one peptide fragment, wherein the abundance of the at least the peptide fragment determines the concentration of the target protein in the biological sample (Table 1, page 5, lines 30-32, page 8, lines 14-17). When the target protein is C1q as suggested by Mascarell, the inherent sequence of C1q fragments will be used in the analysis. 
Claim 1 recites “performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one C1q peptide fragment, wherein the abundance of the at least C1q peptide fragment determines the concentration of C1q in the biological sample.” Here, claim 1 only requires the at least one C1q peptide fragment, and the at least one C1q peptide fragment does not necessarily have the sequence of SLGFCDTTNK or QTHQPPAPNSLIR. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 2, Krizman teaches that the assay further comprising between step (1) and step (2), adding to the biological sample at least one labeled, synthetic protein peptide fragment comprising an amino acid sequence identical to the amino acid sequence of the at least one protein peptide fragment (page 4, lines 4-9).
Regarding claim 3, Krizman teaches that wherein measuring the abundance of the at least one protein peptide fragment comprises comparing a signal corresponding to the at least one protein peptide generated by SRM-MS to a standard (page 4, lines 4-8). A curve is a conventional way of presentation for the standard.
Regarding claim 4, Krizman teaches that wherein the biological sample is a blood sample (page 11, line 34).
Regarding claim 5, Krizman teaches that wherein the biological sample is a human sample (page 8, line 21).
Regarding claim 6, Mascarell teach that wherein the biological sample is a non-human primate sample (par 0028]). 
Regarding claim 7, Krizman teaches that wherein the at least one peptide fragment comprises at least 5 amino acids (8-45 amino acids) (page 12, lines 10-11).
Regarding claim 10-11, as has been discussed regarding claim 1 above, the peptides listed in Table 2, such as SLGFCDTTNK (SEQ ID NO: 26), IAFSATR (SEQ ID NO: 29) or QTHQPPAPNSLIR (SEQ IDNO: 36), are, inherently, the product of the proteolytic enzyme digestion of C1q, in step (1). Therefore, the enzymatic digestion product of C1q in Mascarell inherently comprises at least one peptide fragment comprises each of SLGFCDTTNK (SEQ ID NO: 26), IAFSATR (SEQ ID NO: 29) and QTHQPPAPNSLIR (SEQIDNO: 36). 
Regarding claim 12, Krizman teaches that wherein the selected reaction monitoring mass spectrometry is LC-SRM-MS/MS (page 6, line 16-24).
Regarding claim 13, Krizman teaches that wherein the at least one proteolytic enzyme is trypsin (page 7, lines 11-13).
Regarding claim 14, Mascarell teaches calibration with external protein standard (par [0073]). The recited procedure of external calibration curve would have been obvious, in view of Krizman’s assay procedure (page 5, line 29-32).

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that “At best, Mascarell simply asserts, in a single paragraph, that C1q subunits can be identified using mass spectrometry. That is, in contrast to the instantly claimed method, Mascarell fails to teach or suggest that C1q abundance can be determined using any type of mass spectrometry method, let along SRM-MS. Moreover, as admitted by the Office in the record’, Mascarell fails to teach or suggest the use of the specific peptide fragments recited in claim to detect the abundance of C1q.” (remark, page 5, par 2).
This argument is not persuasive. Claim 1 does not specifically recite “the use of the specific peptide fragments recited in claim to detect the abundance of C1q”. Claim 1 recites “wherein the at least one peptide fragment comprises at least one of SLGFCDTTNK (SEO ID NO: 26) and/or OTHOPPAPNSLIR (SEO ID NO: 36)”. This phrase merely describes an intended result of the proteolytic enzyme digestion, and does not further limit the process.
Claim 1 recites “performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one C1q peptide fragment, wherein the abundance of the at least C1q peptide fragment determines the concentration of C1q in the biological sample.” Here, the phrase only requires the at least one C1q peptide fragment, and the at least one C1q peptide fragment does not necessarily have the sequence of SLGFCDTTNK or QTHQPPAPNSLIR. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
SLGFCDTTNK (SEQ ID NO: 26) and QTHQPPAPNSLIR (SEQ IDNO: 36), are inherent sequence of protein C1q. It is defined by the natural sequence of C1q and the proteolytic enzyme. Because trypsin cleaves predominantly at the carboxyl termini of arginine and lysine residues, the cited sequences indicate that they are the enzymatic digesting product by trypsin. Trypsin is the most commonly used proteolytic enzyme in the art of protein analysis. The instant specification also admits that “The at least one proteolytic enzyme can be trypsin” (par [0019]).  Mascarell teaches that the biological sample is digested by trypsin (par [0074]). Krizman also teaches that the biological sample is digested by trypsin (page 7, lines 11-13). Therefore, when applying trypsin to a biological sample that contains protein C1q, the peptide fragment of the protein C1q would inherently comprises at least one of SLGFCDTTNK (SEQ ID NO: 26) and/or QTHQPPAPNSLIR (SEQIDNO: 36). Therefore, if the biological sample contains C1q, the trypsin digested protein C1q would inherently comprise at least one of peptide fragment SLGFCDTTNK (SEO ID NO: 26) and/or QTHQPPAPNSLIR (SEO ID NO: 36), regardless what the target protein is intended for the analysis.
Krizman teaches performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one peptide fragment, wherein the abundance of the at least the peptide fragment determines the concentration of the target protein in the biological sample (Table 1, page 5, lines 30-32, page 8, lines 14-17). When the target protein is C1q as suggested by Mascarell, the inherent sequence of C1q fragments will be used in the analysis. 

Applicant argues that “Applicant notes that the Office has attempted to cure the deficiencies of Mascarell by asserting that Mascarell inherently teaches the peptide fragments SLGFCDTTNK and/or QTHQPPAPNSLIR recited in instant claim 1°. Specifically, the Office asserts that because SLGFCDTTNK and/or QTHQPPAPNSLIR are inherent in the sequence of the C1q protein and Mascarell teaches that a sample comprising C1q protein was digested by trypsin, then the digestion product of Mascarell must inherently comprise the instantly claimed peptides’. Applicant respectfully disagrees and submits that the Office has failed to adequately establish that Mascarell inherently teaches the use of the peptide fragments SLGFCDTTNK and/or QTHQPPAPNSLIR.” (remark, page 5-6).
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e. the use of the peptide fragments SLGFCDTTNK and/or QTHQPPAPNSLIR) are not recited in the rejected claim(s). Claim 1 recites “performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one C1q peptide fragment, wherein the abundance of the at least C1q peptide fragment determines the concentration of C1q in the biological sample.” Here, claim 1 only requires the at least one C1q peptide fragment, and the at least one C1q peptide fragment does not necessarily have the sequence of SLGFCDTTNK or QTHQPPAPNSLIR. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Krizman teaches performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one peptide fragment, wherein the abundance of the at least the peptide fragment determines the concentration of the target protein in the biological sample (Table 1, page 5, lines 30-32, page 8, lines 14-17). When the target protein is C1q as suggested by Mascarell, the inherent sequence of C1q fragments will exist in the trypsin digested protein C1q. As has been discussed above, the inherent sequence would comprise at least one of peptide fragment SLGFCDTTNK (SEO ID NO: 26) and/or QTHQPPAPNSLIR (SEO ID NO: 36) of the protein C1q.

Applicant argues that “the Office has failed to provide any evidence to support the assertion that the trypsin digestion described by Mascarell resulted in the formation of the instantly claimed peptide fragments. The Office simply asserts that because trypsin cleaves predominantly at the carboxyl termini of arginine and lysine residues, the peptide fragments must have been present in Mascarell’s trypsin digestion’. However, Applicant submits that at best, the Office’s reasoning supports nothing more than a conclusion that the formation of the instantly claimed peptide fragments may have occurred in Mascarell’s digestion. However, as put forth in the legal standards described supra, the fact that something may have occurred is not sufficient to support a finding of inherency. Moreover, Applicant submits that the skilled artisan would readily appreciate that enzymatic digestions, such as those done by trypsin, are inherently variable and therefore can lead to different peptide fragment patterns. Accordingly, given the absence of any objective evidence that the instantly claimed peptide fragments were actually produced in Mascarell’s digestion, Applicant submits that the teachings of Mascarell cannot be found to inherently teach the instantly claimed peptides.” (remark, page 6-7).
This argument is not persuasive. The patent examination is based on preponderance evidence.  The recited peptide fragment sequences are the inherent sequence of protein C1q that is digested by trypsin. Given the high signal to noise ratio (51 and 94, respectively, as admitted in the remark, page 8, par 1) of the recited sequence fragments in SRM-MS, even at the Lower Limit of Quantitation, it is more likely than not that the recited sequence exists in the trypsin digested protein C1q.

Applicant argues that “Even if one were to assume that Mascarell’s digestion did in fact result in the formation of the instantly claimed peptides, and Applicant maintains there is no evidence to support such a conclusion, the Office’s reasoning with respect to trypsin cleaving predominantly at the carboxyl termini of arginine and lysine residues demands that numerous other peptide fragments would also be produced. That is, extending the Office’s reasoning, Mascarell would at best teach a large genus of potential peptide fragments. As put forth in the legal standards described supra, a reference that discloses no more than a broad genus cannot be used to support a conclusion of inherency. The Office has provided no reasoning as to why, out of the numerous peptide fragments possibly formed as part of Mascarell’s trypsin digestion, the skilled artisan would be motivated to select the two specific peptide fragments that are recited in claim 1, nor has the Office provided any reasoning as to why the skilled artisan would have a reasonable expectation of success in using these two specific peptide fragments to accurately determine C1q concentration in a biological sample.” (remark, page 7, par 1).
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e. using these two specific peptide fragments to accurately determine C1q concentration in a biological sample) are not recited in the rejected claim(s). Claim 1 recites “performing selected reaction monitoring mass spectrometry (SRM-MS) to measure the abundance of the at least one C1q peptide fragment, wherein the abundance of the at least C1q peptide fragment determines the concentration of C1q in the biological sample.” Here, the phrase only requires the at least one C1q peptide fragment, and the at least one C1q peptide fragment does not necessarily have the sequence of SLGFCDTTNK or QTHQPPAPNSLIR. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that “The instantly claimed methods are based on the unexpected discovery that the use of the claimed peptides allows for quantification of C1q abundance from both human samples and non- human primates (e.g. Macaca fascicularis and Macaca mulatta) that is highly accurate and reproducible. Accordingly, the instantly claimed methods, with their unique combination of features, exhibit superior properties that could not be predicted from the teachings of the combination of Krizman and Mascarell. As explained in Example 1 of the specification, the use of the recited peptides in a selected reaction monitoring mass spectrometry (SRM-MS)-based assay allows for the quantification of C1q abundance that is highly accurate across a wide variety of concentrations ranging from as low as 0.27 ug/mL to as high as 66.67 ug/mL, with relative standard deviations consistently in the range of 1-6%'°. Moreover, the peptide SLGFCDTTNK, exhibited little to no background peaks located at the same acquisition time as the peptide peaks'’. Finally, the SLGFCDTTNK and QTHQPPAPNSLIR peptide fragment exhibited high signal to noise ratios of 51 and 94, respectively, even at the Lower Limit of Quantitation (LLOQ)”.” (remark, page 8, par 1).
This argument is not persuasive. Since the SLGFCDTTNK and QTHQPPAPNSLIR peptide fragments are the inherent peptide fragments of trypsin digested protein C1q, the finding of the analysis result of the SLGFCDTTNK and/or QTHQPPAPNSLIR peptide fragments is not unexpected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797